Citation Nr: 1141066	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-27 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for acne, rosacea, or other acquired skin disorder.

2.  Entitlement to residuals of cold injury to both hands and feet, also claimed as Reynaud's disease.  

3.  Entitlement to any acquired foot disorder, including heel spurs, plantar fasciitis, metatarsophalangeal degenerative joint disease, and ingrown nails. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 1969 to June 1972 and from March 1977 to October 1995.  

This appeal arises to the Board of Veterans' Appeals (Board) from a November 2006-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that in pertinent part denied service connection for acne, right ingrown toenail, and degenerative joint disease of the right great toe.

Since issuance, in August 2009, of a statement of the case (hereinafter: SOC), new evidence has been received along with a waiver of the Veteran's right to initial consideration of that evidence by the RO.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Although the Veteran's feet showed over-pronation during active service, no physician since active service has found pes planus.  Thus, the claim for service connection for problems with both feet does not appear to include a claim for service connection for pes planus.  Accordingly, service connection for pes planus need not be addressed further.

Service connection for acne, rosacea, or other acquired skin disorder, residuals of cold injury to both hands and feet, also claimed as Reynaud's disease, and for any acquired foot disorder, including heel spurs, metatarsophalangeal degenerative joint disease, and ingrown nails is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is at least as likely as not that right plantar fasciitis began during active military service.  


CONCLUSION OF LAW

Right plantar fasciitis was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis, Reynaud's disease, ... becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Right Plantar Fasciitis 

The Service Treatment Reports (STRs) for the Veteran's first period of service are missing.  In May 2009 a VA official made a formal finding of unavailability of these records.  The STRs for the Veteran's second period of active military service appear to be complete.  According to these, the Veteran's feet were normal when examined in April 1975, prior to this second period of active military service.  At that time, the Veteran completed a report of medical history, on which he checked "no" to any current or past foot trouble. 

The STRs further reflect that the Veteran was treated in November 1983 for painful feet, bilateral forefoot varus (bent inward) deformity, and for bilateral pronation (flattening of the arches).  Orthotic shoe inserts were fabricated.  He was seen by service medical personnel again in August 1984.  The left heel was tender and pain radiated to the lower foot.  The medic noted probable plantar fasciitis and referred the Veteran to podiatry.  A podiatrist annotated that the left heel would be checked for a heel spur.  The impression was probable plantar fasciitis.  

The Veteran underwent a periodic physical examination in May 1988, at which time he competed a medical history questionnaire, checking "yes" to a history of foot trouble.  No foot abnormality was noted by the examiner.  In April 1995, he underwent a retirement physical examination.  He checked "yes" to a history of arthritis, rheumatism, or bursitis, and "yes" to a history of foot trouble.  The examiner reported that the feet were normal and also noted that supination and a knock-knee appearance were successfully treated with inserts in 1984. 

Thus, the STRs document that the Veteran's feet were normal at entry, that bilateral forefoot varus deformity and bilateral flattening of the arches were treated in 1983, that probable plantar fasciitis was assessed in August 1984, and that he reported arthritis and foot problems prior to retirement. 

The Veteran's original claim for benefits, submitted in April 2006, requested service connection for "Foot Problems Both Feet."  

A June 2006 VA podiatry report notes a right hallux (great toe) ingrown nail and decreased range of motion of the right first metatarsal phalangeal joint.  The assessment was functional hallux limitus.

According to an October 2006 VA podiatry examination report, the examiner noted that the Veteran was seen for bilateral foot and ankle pains during active service and orthotic shoe inserts were made for him in November 1983.  These shoe inserts were for excessive pronation.  Turning to the current findings, X-rays showed bilateral heel spurring and bilateral first metatarsal phalangeal joint degenerative changes-mild on the left, marked on the right.  The right first metatarsal phalangeal joint was visibly hypertrophied and was tender to palpation.  The examiner described right and left ingrown great toenails.  The assessment was slightly ingrown right toenail and right great toe degenerative joint disease.  The examiner also noted that there was slight over-pronation, but that both arches were intact.

The October 2006 examining VA podiatrist opined that the right ingrown nail and right metatarsal phalangeal degenerative joint disease were unlikely to be related to the over-pronation that was treated during active military service.  The podiatrist did not address right plantar fasciitis.  

In pertinent part of the November 2006 rating decision on appeal, the RO denied service connection for right great toe ingrown nail and right great toe degenerative joint disease.  The rating decision does not address right plantar fasciitis or any left foot disorder.  

A June 2007 VA podiatry report contains an assessment of "pronation syndrome."  It is not clear to which foot the assessment refers.  September 2007 and January 2008 VA podiatry reports note right plantar fasciitis, while other reports simply mention plantar fasciitis, without mentioning which foot.

According to a June 2009 VA podiatry compensation examination report, the Veteran reported that bilateral plantar pains began during active military service.  The plantar insertions were tender, bilaterally.  The diagnosis was bilateral plantar fasciitis.  The podiatrist stated, "This is consistent with his diagnosis that was given ...from September 19, 2007 and it is also consistent with the tenderness he had in his service treatment records and treatment with orthotics in the service, as well as afterwards."  

As noted above, because the RO has already granted service connection for left plantar fasciitis, only the right foot remains for consideration.  The June 2009 VA medical opinion is favorable, with respect to service connection for right plantar fasciitis, because the podiatrist determined that bilateral plantar fasciitis arose during active service.  The June 2009 medical opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Thus, significant weight must be attached to it.  

In May 2011, the Veteran testified that bilateral plantar fasciitis was first found during active military service.  The Board must also address the competency, credibility, and persuasive value of this lay evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the lay evidence supports a later diagnosis by a medical professional.  Therefore it is competent.  It is also credible, as there is no lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  

While service connection for left plantar fasciitis is in effect, the September 2009 VA medical opinion also attributes right plantar fasciitis to active military service.  After considering all the evidence of record, including the testimony, the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for right plantar fasciitis will therefore be granted.


ORDER

Service connection for right plantar fasciitis is granted.  


REMAND

Acne, Rosacea, or other Skin Disorder

The STRs do not note a relevant treatment or complaint.  In June 2006, the Veteran reported that acne increased after serving in Vietnam.  The RO obtained VA out-patient treatment reports.  A May 2006 report contains assessments of acne and rosacea.  A July 2006 VA dermatology consultation report notes significant acne of the forehead.  There were also lesions on the cheeks, chest, and back.  The report contains an assessment of "acne rosacea."  

In his December 2006 notice of disagreement (hereinafter: NOD), the Veteran reported that VA was medicating his rosacea and acne.  He reported that he has had these skin problems for "many, many years."  He reported that rosacea arose during active service and that acne was secondary to rosacea.  

An August 2008 report notes possible herpes zoster.

In his August 2009 substantive appeal, the Veteran reported that rosacea arose during his second period of active service.  He reported that he was seen for this by a civilian doctor who has since retired and has no records.  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge that a skin condition appeared in or around 1977 and that a civilian doctor found rosacea while the Veteran was still on active duty.  He testified that his spouse witnessed the onset of rosacea during active service.  His spouse submitted a written statement to the effect that acne was seen during active service.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C. § 5103 (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a medical opinion should be obtained prior to adjudication of this claim. 

Residuals of Cold Injuries; Reynaud's Disease

In April 2006, the Veteran requested service connection for extreme sensitivity to cold that began in or around 1975.  The RO obtained VA out-patient treatment reports that note neuropathy at various times.  

In his NOD, the Veteran reported that his fingers and toes turned white when exposed to cold.

In May 2011, the Veteran testified before the undersigned Veterans Law Judge that he was stationed in cold climates where a skin discoloration condition upon contact with cold air began.  He testified that a VA doctor later found Reynaud's disease.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  Id.  Therefore, a medical opinion should be obtained prior to adjudication of this claim. 

Foot Disorders

The Veteran seeks service connection for any foot disorder shown.  This includes bilateral heel spurs, ingrown toenail of both great toes, and degenerative joint disease of both first metatarsal phalangeal joints.  Although service connection for bilateral plantar fasciitis has been granted, heel spurs, metatarsophalangeal degenerative joint disease, and ingrown nails are separate and distinct disabilities that also merit consideration for service connection.  

The Veteran was seen for bilateral foot and ankle pains during active service.  In 2006, X-rays showed mild left first metatarsal phalangeal joint degenerative changes and marked right first metatarsal phalangeal joint degenerative changes.  In October 2006, a VA podiatrist described ingrown nails of the right and left great toes.  Although a VA podiatrist has dissociated right metatarsal phalangeal degenerative joint disease and an ingrown nail from an over-pronation condition that was treated during active military service, no medical professional has addressed whether heel spurs, right or left first metatarsal phalangeal degenerative joint disease, or right or left ingrown nails began during or are otherwise related to active military service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain up-to-date VA out-patient treatment reports and associated them with the claims file.  

2.  The AMC should make arrangements for a dermatology examination to determine the nature and etiology of any skin disorder.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis.  For each skin disorder found, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that it began during active service.  

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

3.  The AMC should make arrangements for an examination to determine the nature and etiology of Reynaud's disease and/or other residual of cold injury.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis.  For each diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that it began during active service.  If it is determined that it is unlikely that Reynaud's disease arose during active service, the physician should address whether it is at least as likely as not that Reynaud's disease began within one-year of discharge from active military service.  

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

4.  The AMC should make arrangements for an examination of both feet by an appropriate specialist (an M.D.).  The claims file should be made available to the physician for review.  The physician is asked to review the claims file (especially the October 2006 X-ray evidence of bilateral heel spurring and bilateral first metatarsal phalangeal degenerative joint disease, and the findings of bilateral ingrown toenail of the great toes), elicit a history of relevant symptoms from the Veteran, examine the feet, and offer a diagnosis.  

The physician is asked to address the etiology of heel spurs, degenerative joint disease of the metatarsal phalangeal joints, and ingrown nails, if found.  Specifically, the physician is asked to address: 

I. whether it is at least as likely as not (50 percent or greater possibility) that heel spurs began during active service; 

II. whether it is at least as likely as not that degenerative joint disease of the first metatarsal phalangeal joints began during active service; and, 

III. whether it is at least as likely as not that ingrown toenails began during active service.  

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

5.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


